The Chief Justice
delivered-the opinion of the court.
The respondent, Sanford, by his counsel, moves the court to dismiss this cause from the consideration of this court, because there has been -no writ of error sued out to the Circuit Court.
An appeal was entered, but no bond given as required by statute, so that the appeal was not perfected. The papers •contain a citation to the respondent, issued by the clerk of Orange county, citing him to appear and show cause wh)r the judgment should not be reversed, but it does not appear that any writ of error has been issued by the Clerk of the Supreme Court, or of the Circuit Court. No application is made for a certiorari to supply the record.
It further appears upon examination of tne papers filed, that the clerk has not certified the papers to be a copy of the record.
It is therefore ordered that this cause be stricken from the docket and dismissed from the. consideration of this court, and that the defendants in the court below be allowed to withdraw from the files the papers filed by them herein, and that this order be certified to the Circuit Court, together with a copy of the opinion herein.
Ordered further, that the said Orange County High School and others, defendants, pay the costs incurred in this court.